DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 20200175352 A1) in view of Zamyatin et al.  (US 20140056536 A1) and Xu et al. (US 20200134366 A1).

Regarding claim 1, Cha teaches an abnormality detection device (Cha, Fig. 21) comprising: 
processing circuitry to use (Cha, Fig. 21), as learning data for a convolution neural network to output a classification result of abnormality (Cha, Fig. 1 and Pars. 227-230), image data indicating a Pars. 227-230, "Invariant features" refers to the defect (i.e. abnormal)), thereby building a learning model for the convolution neural network (Cha, Fig. 1 and Par. 208, prepared training image set is fed into a CNN in order to build a CNN classifier for separating cracked from intact concrete images in the validation set); and 
to give image data indicating an image of an abnormality detection object to the convolution neural network for which the learning model has been built (Cha, Fig. 1 and Par. 266, test images were scanned by the trained CNN), thereby acquiring the classification result of the abnormality output from the convolution neural network Par. 266, crack maps were consequently obtained), 
wherein the processing circuitry extracts a characteristic of the abnormality included in the sample image from the convolution neural network (Cha, 415, 364, feature map which has been extracted from the image using the convolutional neural network) by using a kernel having a shape corresponding to a shape of the abnormality included in the sample image and learns the extracted characteristic (Cha, Pars. 354-356, Convolutional layer outputs feature its size, depending on stride, input size, and filter size (i.e. kernel size or shape)), thereby adjusting the learning model for the convolution neural network (Pars. 223, 257, network is tuned/retrained (adjust)), and 
the processing circuitry extracts the characteristic of the abnormality using the kernel having a rectangular shape in a case where the abnormality included in the sample image has a linear shape (Cha, Pars. 354-356, Convolutional layer outputs feature its size, depending on stride, input size, and filter size (i.e. kernel size or shape)), and extracts the characteristic of the abnormality using the kernel having a square shape in a case where the abnormality included in the sample image has a plane shape (Cha, Fig. 30 and Pars. 7, 367, using 3.times.3 filter/kernel (3.times.3 is a square size/shape).

(Cha, Pars. 354-356, Convolutional layer outputs feature its size, depending on stride, input size, and filter size (i.e. kernel size or shape)).
However, Cha fails to mention the size/shape of filter can be a rectangular.
In the same field of endeavor, Zamyatin teaches original signal D1 is smoothed by convolving with a rectangular kernel (Zamyatin, Fig. 3 and Pars. 30-31).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Zamyatin into Cha in order to not limit to particular kernels (Zamyatin, Abstract).
However, the combination of Cha and Zamytin fails to teach the the abnormality detection device further the processing circuitry adjusts the learning model by changing a size of the kernel on the basis of a calculated error between a probability score output by the convolutional neural network for the abnormality included in the sample image and a preset threshold.
In the same field of endeavor, Xu teaches adjusting the structure or a parameter value of the initial neural network continuously based on the response values of the loss function until the neural network satisfies a preset condition, so as to obtain a trained neural network, the adjustment of the parameter(s) of the initial neural network may include changing the number of the convolution kernels, the sizes of the convolution kernel (Xu, Fig. 2 and Pars. 127-131).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Xu into the combination of Cha and Zamytin in order to improve the accuracy of object recognition (Xu, Par. 5).


Regarding claim 4, the combination of Cha, Zamytin and Xu teaches previous claim. The combination of Cha, Zamytin and Xu further teaches the abnormality detection device according to claim 1, wherein the processing circuitry displays the classification result of the abnormality acquired and the image of the abnormality detection object (Cha, Figs. 15-19 and Pars. 254-257). 


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 20200175352 A1) in view of Zamyatin et al.  (US 20140056536 A1) and Xu et al. (US 20200134366 A1) and further in view of Kondo et al. (US 20180156736 A1).

Regarding claim 3, the combination of Cha, Zamytin and Xu teaches previous claim. Cha further teaches if certain types of features are not well classified, re-train the CNN using the misclassified data indicated as such to the CNN during training (Cha, Figs. 14-15 Pars. 254-257).
However, the combination of Cha and Zamytin fails to teach the abnormality detection device according to claim 1, wherein the processing circuitry modifies the sample image, and the processing circuitry uses both the image data indicating the sample image and image data indicating the sample image having been modified, as the learning data. 
In the same field of endeavor, Kondo teaches the detection apparatus (Kondo, Fig. 1), wherein when there is the error in the crack candidate detected, calibrates the parameter stored in the object characteristic storage device (Kondo, Fig. 2, S8 and Par. 38), uses both sample image (S1) and the calibrated parameter (i.e. sample image have been modified) stored in the object characteristic (Kondo, Fig. 2), as data to detect crack candidate (i.e. learning data) (Kondo, Fig. 2, S2).
 (Kondo, Par. 4).

Regarding claim 5, the combination of Cha, Zamytin and Xu teaches previous claim.
However, the combination of Cha, Zamytin and Xu fails to teach the abnormality detection device according to claim 4, wherein the processing circuitry accepts correction to the classification result of the abnormality displayed.
In the same field of endeavor, Kondo teaches the detection apparatus (Kondo, Fig. 1), wherein when there is the error in the crack candidate detected, calibrates the parameter (i.e. receives correction) (Kondo, Fig. 2, S8 and Par. 38) to detect the abnormal object (i.e. the classification result of the abnormality displayed) (Kondo, Fig. 2 and Pars. 35-36).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Kondo into the combination of Cha, Zamytin and Xu in order to improve the accuracy of detection (Kondo, Par. 4).


Response to Arguments
Applicant's arguments with respect to claim 1 has been considered but are moot in view of new ground(s) of rejection.


Conclusion
:
Xiao et al. US 20200258250 A1 [0042] Optionally, the loss function may include: a focus loss term and regularization terms, where the focus loss term may automatically adjust the weight of each pixel in the parallax image in the loss function by means of the confidence score, so that the pixels with higher confidence scores in the parallax image have greater weights, and the pixels with lower confidence scores in the parallax image have smaller weights, thus the learned confidence scores may be synchronously applied to the training process of the predetermined neural network to reduce the impact of noise in input data, for example, the noise in the input data is a blocked area in the to-be-processed binocular image, etc., such that the predetermined neural network may converge to a better stage and has better robustness.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        6/8/2021